Sargent, J.
The witness had examined his books, refreshed his recollection, and was then able to state the actual value of the leather in question at the time specified. This was competent as tending to correct and explain the statement he had before made in answer to the defendant’s inquiry, and the objection is not that this statement did not relate to the same property before spoken of, ór refer to the same time, but that it was concerning the net proceeds in Boston instead of its value at Bradford, where it then was.
In many cases an exception of this kind would be well taken. "What a horse sold for in Boston, at a given time, might not be competent evidence of the value of a similar horse at the same time in Bradford, N. II. So of the price of board by the day or the week. Nor would the price paid for rent of a house, by the month or year, in Boston, be competent evidence of the value of the rent of a similar house in Bradford, N. H., at the same time. But in this case it seems that the course of business was for the hides to be furnished in Boston, under some arrangement. They were tanned at Bradford, and the leather returned to Boston and sold. This is, perhaps, the more common course in this kind of business. It does not appear that there was any market for the leather in Bradford, but the market, and the only market, was probably at Boston, and the value at Bradford depended entirely upon its value in Boston, as it was manufactured with a view to be sold in Boston, and no where else. There was evidence before the court tending to show that this was the course of business and trade between these parties, and in relation to this particular kind of property, and we think the evidence wras properly admitted upon the question of value at Bradford.

Judgment on the verdict.